PARKER, Judge.
 Since the decision of the United States Supreme Court in In re Winship, 397 U.S. 358, 25 L.Ed. 2d 368, 90 S.Ct. 1068 *522(1970), proof beyond a reasonable doubt is constitutionally required during the adjudicatory stage of a juvenile delinquency proceeding. Although the record in the present case does not disclose what standard of proof was applied by the district judge in making the factual determination on which his order is based, in our opinion the evidence was not sufficient, had this been a criminal prosecution against an adult, to justify submission of the case to a jury. In such case nonsuit would have been required. It is no less required in this case in which a juvenile is involved. In re Alexander, 8 N.C. App. 517, 174 S.E. 2d 664 (1970).
Judgment reversed, and the proceeding is dismissed.
Chief Judge Brock and Judge Martin concur.